Citation Nr: 0029167	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  95-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
strain to the right knee with degenerative joint disease, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left shoulder, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for an injury to 
the left axillary nerve, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  In that 
decision, the RO continued the 10 percent evaluations 
assigned to the service-connected residuals of a left 
shoulder injury and residuals of a right knee strain.

In September 1995, the veteran presented oral testimony 
before a Hearing Officer at the RO; a transcript of which has 
been associated with the claims file.

In January 2000, the RO discontinued the service-connected 
disability of residuals of an injury to the left shoulder and 
assigned a 10 percent evaluation for degenerative joint 
disease of the left shoulder and a 20 percent evaluation for 
an injury to the left axillary nerve, each effective October 
6, 1993.  The RO reclassified the service-connected right 
knee as residuals of a strain to the right knee with 
degenerative joint disease and affirmed the 10 percent 
evaluation assigned.

In August 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


REMAND

That Board notes that a remand is necessary to assist the 
veteran.  The reasons for a remand follow.  See H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).

At the August 2000 Board hearing, the veteran testified his 
right knee and left shoulder had gotten worse since the most 
recent VA examination in April 1999.  See VA O.G.C. Prec. Op. 
No. 11-95 (April 7, 1995) (another VA examination is required 
when disability in question has undergone an increase in 
severity since the time of the last VA examination).  Thus, 
an additional examination will be needed to enable the Board 
to render a final determination as to these claims.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Additionally, at the hearing, the veteran testified he had 
seen private physicians, Drs. S. and F. in 1997 and 1999 as 
to his right knee, and noted he would be seeing these 
examiners in the near future.  The veteran stated he had also 
been treated at the Lansdale Medical Group within the last 
two years as to his left shoulder.  The Board finds that each 
of these records are relevant to the severity of his service-
connected disabilities and should be associated with the 
claims file.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be provided 
with release forms, and if he provides 
written releases, the RO should assist 
him in obtaining all outstanding medical 
records pertinent to his right knee and 
left shoulder.  The veteran should be put 
on notice that he had indicated that Drs. 
S. and F. had treated him for his right 
knee within the last three years and that 
he had been treated at the Lansdale 
Medical Group as to his left shoulder 
within the last two years and that those 
records should be released to VA for it 
to obtain them.

2.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s) to identify the nature and 
severity of all residuals from the 
service-connected residuals of a strain 
to the right knee with degenerative joint 
disease, degenerative joint disease of 
the left shoulder, and an injury to the 
left axillary nerve.  The claims folder 
must be made available to the examiner 
for review before the examination.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected right knee 
and left shoulder, addressing in 
particular limited movement due to pain, 
weakened movement, excess fatigability, 
and incoordination upon use.  The 
examiner must state, as to the left 
shoulder, what symptoms relate to the 
residuals of the left axillary nerve 
injury and what symptoms relate to the 
degenerative joint disease of the left 
shoulder.  If some of the symptoms cannot 
be distinguished between the degenerative 
joint disease and the nerve injury, that 
fact must be stated in the examination 
report, and the examiner should specify 
which symptoms cannot be distinguished.  
Additionally, the examiner must state in 
the examination report upon whether there 
exists any clinical evidence supportive 
of the veteran's subjective complaints, 
to include instability in the right knee.  

3.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claims of 
entitlement to increased evaluations for 
residuals of a strain to the right knee 
with degenerative joint disease, 
degenerative joint disease of the left 
shoulder, and an injury to the left 
axillary nerve.  When readjudicating the 
claims, if instability is found in the 
right knee, the RO should address whether 
a separate evaluation for degenerative 
joint disease of the right knee is 
warranted, see VAOPGCPREC 9-98 (August 
14, 1998); VAOGCPREC 23-97 (July 1, 
1997); 38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010 (2000).  Additionally, 
consideration should be accorded as to 
whether 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000) provide for a basis for a higher 
evaluation as to any of the service-
connected disabilities.  

Given the veteran's August 2000 testimony 
regarding the impact on his profession 
due to his service-connected 
disabilities, the RO should also document 
their consideration of 38 C.F.R. 
§ 3.321(b)(1)(2000).    

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


